Name: Commission Regulation (EEC) No 875/91 of 9 April 1991 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/20 Official Journal of the European Communities 10 . 4. 91 COMMISSION REGULATION (EEC) No 875/91 of 9 April 1991 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced amended by Regulation (EEC) No 560/91 (5), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during January, February and March 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1 250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 May 1 99 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . O OJ No L 146, 14. 6. 1977, p. 9 . (4) OJ No L 302, 31 . 10 . 1973, p. 1 . 0 OJ No L 62, 8 . 3 . 1991 , p. 26. 10 . 4. 91 Official Journal of the European Communities No L 89/21 ANNEX to the Commission Regulation of 9 April 1991 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 80,72 1006 10 23 78,24 1006 10 25 78,24 1006 10 27 78,24 1006 10 92 80,72 1006 10 94 78,24 1006 10 96 78,24 1006 10 98 78,24 1006 20 11 100,90 1006 20 13 97,80 1006 20 15 97,80 1006 20 17 97,80 1006 20 92 100,90 1006 20 94 97,80 1006 20 96 97,80 1006 20 98 97,80 1006 30 21 128,84 1006 30 23 146,69 1006 30 25 146,69 1006 30 27 146,69 1006 30 42 128,84 1006 30 44 146,69 1006 30 46 146,69 1006 30 48 146,69 1006 30 61 137,21 1006 30 63 157,25 1006 30 65 157,25 1006 30 67 157,25 1006 30 92 137,21 1006 30 94 157,25 1006 30 96 157,25 1006 30 98 157,25 1006 40 00 43,91